Buchanan, J.
The defendant has appealed from a decree of the following tenor:
“It is, therefore, ordered, adjudged and decreed, that the plnintiffs are entitled to have an account of all the receipts and expenditures of the whole of the property known as the cemetary of St. Vincent de Paul, and that the books and papers of said cemetary, in whose hands soever they may be, be referred to auditors, to be selected by the parties, in order that an account may be stated between them.” /
A motion is made to dismiss the appeal on the ground, among others, that “thejudgment appealed from is not final, and does not divest the inferior court of its jurisdiction over the case.”
We think this ground is well taken. It was decided in Damis v. Preval, 6 Martin 422, that an appeal from an order submitting a cause to referees is premature.
It is, therefore, decreed that this appeal be dismissed, at the costs of appellant